         Case 1:19-cv-00147-ECM-SRW Document 1-1 Filed 02/26/19 Page 1 of 1
 EVOC Form lel(tom                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                             DISMISSAL AND NOTICE OF RIGHTS
To: Sybil uttle                                                                 'Runt Mobile Local Office
    4949 County Road 215                                                              83 S.Royal Street
    Jack, AL 38346                                                                    Suite 504
                                                                                      MObile, AL 36602


                         On behalfofperson(s)aggrievedwhese kkintily
                         CONFIDENTIAL(29 CFR t1601.7(#)
 EEOC Charge No.                           EEOC Representative                                                  Telephone
                                           ARLENE A. GORCEY,
425-2019-00020                             Investigator                                                        (251)8904177
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FORTHE FOLLOWING REA8ON:
         The facts alleged in the charge faR to state a claim under any of the statutes enforced by the EEOC.

      ED       Your allegations did not'imam a disability as defmed by the Americans With Disabilities Act.

               The Respondent employs less titan the required number of employees or Ph not otherwise covered by the statutes.

               Your charge was not timely filed vAth EEOC: in other words. you waited too long after the date(s) of the alleged
               discrimination to file your charge
               The EEOC issues the following detamination: Based upon its investigatiom the EEOC is unable to conclude that the
               information obtained establishes violations of the statutes. This does not certify that the respondent is kt compliance with
               the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
               The EEOC has adopted therfincfings of the state or local fair employment practices agenorthatinvestigated this charge.

               Other(briafy state)


                                                   - NOTICE OF SUIT RIGHTS -
                                              (See the additiopal Information allached to this lam.)

Title VII,the Americans with Disabilities Act,the Genetic information Nondiscrimination Act, or the Age
Discrimination In Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may ftle a lawsuit against the resporident(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN se D.AYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different)

Equal Pay Act(EPA): EPA suits must be flled in federal or state court within 2 years(3 years for willful violations)of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2veers 13 vears)
before you file suit may not be collectible.
                                                                   behalf of the           Won


Enctosuregs)                                                   Ertka LaCour,
                                                                                                               la-   (Dale Dialled)
                                                            Local Office Director
cc.      GENERAL DYNAMIC INFORMATION
         c/o Sam Zurik, Esq.
         KULLMAN FIRM
         1100 Poydras Street, Suite 1600
         New Orleans, LA 70163
